RENDERED: AUGUST 21, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2019-CA-001122-MR


TROY LITTERAL                                                     APPELLANT



                  APPEAL FROM BOYD CIRCUIT COURT
v.                HONORABLE JOHN F. VINCENT, JUDGE
                       ACTION NO. 14-CR-00012



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: KRAMER, LAMBERT, AND TAYLOR, JUDGES.

LAMBERT, JUDGE: Troy Litteral appeals from a Boyd Circuit Court order

voiding his diversion agreement and sentencing him to five years’ imprisonment,

to run consecutively to the judgment of conviction rendered in Rowan Circuit

Court in 2018. We affirm.
             In 2014, Litteral was indicted for an accrued child support arrearage

of $11,162.47. In December of that year, he entered into a pretrial diversion

agreement in which he consented to repay the arrearage as well as remain current

on his future payments. Court costs were waived, and Litteral’s agreed-upon five-

year sentence was diverted for five years. Although Litteral was required to pay

$186.04 per month beginning January 2015, he made little if any progress toward

the arrearage or his newly accrued obligations. In November 2016, the

Commonwealth moved to void Litteral’s pretrial diversion for failure to comply

with its terms.

             Over the course of the next few years, the circuit court held a number

of hearings and granted as many continuances, mainly at the request of Litteral (for

reasons that included completing a substance abuse program and incarceration on

unrelated charges). In June 2019, the circuit court ultimately voided Litteral’s

pretrial diversion, sentenced him to five years’ imprisonment (with credit for time

served), and ordered the flagrant nonsupport sentence to run consecutively to his

sentences totaling six years’ confinement under indictment No. 18-CR-00026 in

Rowan Circuit Court. This appeal follows.

             We begin by citing our standard of review, namely:

                   Kentucky Revised Statutes (KRS) 533.256
             provides the proper standard courts must apply in
             determining whether to void a pretrial diversion: “In
             making a determination as to whether or not a pretrial

                                         -2-
             diversion agreement should be voided, the court shall use
             the same criteria as for the revocation of probation, and
             the defendant shall have the same rights as he or she
             would if probation revocation was sought.” KRS
             533.256(2). “An appellate court reviews a trial court’s
             decision to revoke a defendant’s probation for an abuse
             of discretion.” Lucas v. Commonwealth, 380 S.W.3d
554, 555 (Ky. App. 2012). “The test for abuse of
             discretion is whether the trial judge’s decision was
             arbitrary, unreasonable, unfair, or unsupported by sound
             legal principles.” Commonwealth v. English, 993 S.W.2d
941, 945 (Ky. 1999).
Price v. Commonwealth, 534 S.W.3d 805, 806 (Ky. App. 2017).

             Litteral argues that the circuit court erred in running the sentences

consecutively rather than concurrently. In support of this assertion, Litteral cites

KRS 533.040(3), which states:

             A sentence of probation or conditional discharge shall
             run concurrently with any federal or state jail, prison, or
             parole term for another offense to which the defendant is
             or becomes subject during the period, unless the sentence
             of probation or conditional discharge is revoked. The
             revocation shall take place prior to parole under or
             expiration of the sentence of imprisonment or within
             ninety (90) days after the grounds for revocation
             come to the attention of the Department of
             Corrections, whichever occurs first.

(Emphases added.) Litteral likens pretrial diversion revocation to probation

revocation and urges that this statute should apply. Thus, he continues, the circuit

court erred in ordering consecutive sentences because the 90-day window had

expired.



                                         -3-
             The Commonwealth counters that pretrial diversion is considered

“awaiting trial,” and, therefore, KRS 533.040(3) is inapplicable. The

Commonwealth urges application of KRS 533.060(3), which states: “When a

person commits an offense while awaiting trial for another offense, and is

subsequently convicted or enters a plea of guilty to the offense committed while

awaiting trial, the sentence imposed for the offense committed while awaiting trial

shall not run concurrently with confinement for the offense for which the person

is awaiting trial.” (Emphasis added.)

             The issue of “awaiting trial” has been addressed in controlling

precedent:

                    The Kentucky Supreme Court addressed the
             interpretation of the phrase “awaiting trial” as applied in
             a case where a guilty plea had been entered in Cosby v.
             Commonwealth, 147 S.W.3d 56 (Ky. 2004). In Cosby,
             the Supreme Court found that the phrase “awaiting trial”
             in KRS 533.060(3) encompassed the time period after a
             defendant pleads guilty but before he is sentenced. Id. at
             60. However, Cosby did not directly address the issue
             we are faced with here. Indeed, there are, as of yet, no
             published cases in the Commonwealth dealing with
             whether periods of pretrial diversion may be considered
             periods where one is “awaiting trial.”

                   ....

                   Because violation of a pretrial diversion agreement
             may result in the voiding of the agreement, we find that
             the period of pretrial diversion may essentially be
             construed as a period “awaiting trial.” As the Supreme
             Court found in Cosby that “awaiting sentencing” was

                                         -4-
             essentially tantamount to “awaiting trial,” we find that
             the period of pretrial diversion is also equivalent to
             “awaiting trial.” Indeed, the effect of a court voiding a
             pretrial diversion agreement is that the diversionary
             period essentially reverts to a period of presentencing.
             This construction of the statute comports with the
             Supreme Court’s description of pretrial diversion in Flynt
             v. Commonwealth, 105 S.W.3d 415 (Ky. 2003) as an
             “interruption of prosecution prior to final disposition[.]”
Id. at 424. (Emphasis added).

                    We also note that this holding is in line with
             legislative intent, because the purpose of the legislature’s
             enactment of KRS 533.250 as interpreted by the Supreme
             Court in Cosby, was to penalize recidivism during
             periods of release or while awaiting additional court
             proceedings. Cosby, 147 S.W.3d at 60.

Williams v. Commonwealth, 354 S.W.3d 158, 160-61 (Ky. App. 2011) (footnote

omitted). Accordingly, the time constraints in KRS 533.040(3) urged by Litteral

are inapplicable here, and the circuit court did not err in ordering Litteral’s

convictions to run consecutively with each other. Price, supra.

             The judgment of the Boyd Circuit Court is affirmed.

             ALL CONCUR.

 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Steven Nathan Goens                        Daniel Cameron
 Assistant Public Advocate                  Attorney General of Kentucky
 Department of Public Advocacy
 Frankfort, Kentucky                        Christopher Henry
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                          -5-